Citation Nr: 9905468	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-51 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for loss of balance.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and friends


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's claim for service connection for loss of 
balance is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for loss of 
balance is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he now suffers from 
a loss of balance due to exposure to mortar explosions, 
eighteen months of combat, and four concussions during active 
service.  The veteran's personnel records indicate that he 
received the Purple Heart.  Accordingly, a favorable 
determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The Board notes that the veteran's award of the Purple Heart 
verifies his status as a combat veteran.  VA regulations 
provide that ice connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  The effect of this law 
is that service connection will not be precluded for residual 
disability for combat veterans simply because of the absence 
of a notation of a claimed injury or disease in the official 
service records.  However, the law does not create a 
presumption of service connection for a disability, and 
service connection for a disability remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for loss of 
balance.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for loss of balance to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
loss of balance.  The records do show that the veteran was 
diagnosed with a blast concussion on February 28, 1945.  A 
note dated on March 6, 1945, indicates that the veteran was 
treated and returned to his unit.  The report of the 
veteran's separation medical examination, dated in October 
1945, reveals that no diseases or defects were noted for his 
ears.  The summary of the veteran's defects was negative for 
loss of balance.  

Turning to post-service evidence, in 1967 the veteran 
submitted correspondence from two fellow veterans who wrote 
that they had personal knowledge of the veteran suffering 
concussions during combat in the Pacific theater.  

The report of a June 1967 VA examination indicates that the 
veteran reported working as a guard captain at a penal 
complex.  He complained that he lost his balance occasionally 
but was under workman's compensation for this.  The veteran 
reported that he had been struck on the head in February 1967 
while on the job.  He had been unconscious for about two 
hours.  On physical examination, the veteran's head, face and 
neck; nose, mouth and throat; and ear canals and drums were 
normal.  No pertinent diagnosis or findings were presented.  

The veteran and two of his friends testified at a personal 
hearing in March 1997 before a RO hearing officer.  The 
veteran asserted that his loss of balance was the result of 
constant exposure to the firing of 60-millimeter and 81-
millimeter mortars.  He also reported he had experienced four 
concussions from incoming mortar rounds, three of which 
knocked him unconscious.  The veteran believed that two in 
particular were responsible for his loss of balance.  The 
veteran believed that he incurred ear damage, because his 
ears would bleed after the concussions and his nose, ears and 
eyes required medical attention.  He indicated he had been 
seen by medics and once by a doctor.  He remembered having 
had constant headaches and ringing of the ears while on 
active duty and said that he was always provided a diagnosis 
of a slight cold.  Reportedly, cotton ear protection was only 
sometimes available, and had to be discarded because it would 
get dirty and wet.  He stated he had been seen by a medical 
corpsman during his separation medical examination, to whom 
he complained of bleeding and ringing of the ears.  

Reportedly, after service, the veteran saw several private 
medical doctors for hearing loss, but records of such 
treatment were not available.  He asserted a Dr. Sposato had 
told him that it was possible that two concussion incidents 
in service, one when he jumped into a foxhole and was buried 
by a blast and one when he was turned upside down by a blast, 
could have caused his hearing loss.  

The veteran's two friends testified as to their personal 
knowledge of the veteran's post-service hearing loss.  The 
veteran testified that he underwent an employment physical 
when he began to work for the state Department of 
Corrections.  The veteran also testified that a 1967 VA 
examination report was incorrect insofar as it related that 
he was knocked unconscious in 1967 when an inmate struck him 
in the head.  The veteran asserted that he was not knocked 
unconscious, but only received a cut lip.  

In November 1997, the veteran submitted correspondence 
alleging that VA had failed to obtain a report of the medical 
examination he had undergone for employment.  In this regard, 
the Board notes that the claims file contains a copy of a 
letter sent to the State of Nebraska Department of Personnel 
providing the veteran's social security number and requesting 
all records pertaining to the veteran.  No response was 
received.  

Attached to the veteran's correspondence was a January 1990 
memo from his employer that due to an unspecified medical 
consideration, the veteran was permitted to complete his 
mandatory overtime by exchanging places with a worker at LCF, 
who was sent instead to the jail.  

Also attached to the veteran's correspondence was a copy of 
an October 1997 VA outpatient treatment report.  This report 
included the language "[t]his veterans [sic] loss of hearing 
certainly is most likely related to wartime experiences. - 
Balance problem ? relationship..."

The veteran was provided a VA fee-basis neurological 
examination by a private physician, in March 1996.  The 
veteran complained of loss of balance, increasing in severity 
over the prior 17 - 18 months with several falls.  The 
veteran recounted two significant concussions while he was on 
active duty.  The examiner reviewed the veteran's recent test 
results, as well as the results of a physical examination he 
conducted.  The examiner concluded that he did not think that 
the veteran's injuries as reported by the veteran were the 
proximal cause of his present difficulties with balance.  It 
was further stated that, depending on results of an MRI, the 
veteran's balance problem might be secondary to pernicious 
anemia.  

Based on a thorough review of the record, the Board finds 
that there is no medical evidence showing a nexus or link 
between the veteran's current loss of balance and his active 
service, or to any concussion incurred therein.  

The veteran's service medical records do not show complaints, 
findings, symptoms, or diagnoses of a loss of balance.  They 
do show that he was knocked unconscious while on active duty.

Even presuming that the veteran's loss of consciousness 
occurred during combat, see 38 U.S.C.A. § 1154(b), the Board 
has found no medical evidence linking any such injury with 
the veteran's current loss of balance.  Ideally, such an 
opinion would be based on a review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In fact, post-service 
VA medical records show only that the veteran currently has a 
loss of balance, that was initially demonstrated decades 
after service.  These medical records do not provide evidence 
of a nexus between the veteran's loss of balance and his 
active service, or to any concussions incurred while on 
active duty, whether or not in combat.

In fact, in the March 1996 VA-requested report, a fee-basis 
private examiner expressed the opinion that the veteran's 
current complaints of loss of balance were not the result of 
any concussion during active duty.  In addition, in October 
1997 a VA examiner noted that it was questionable whether 
reported concussions incurred during active duty were 
responsible of the veteran's current complaints of loss of 
balance. 

Finally, the Board points out that there is evidence of an 
intercurrent cause of the veteran's current loss of balance.  
During a 1967 VA examination, the veteran recounted a recent 
head injury that occurred during his employment, and asserted 
that as a result he had a loss of balance for which he was 
receiving workman's compensation.  

Regardless of the above facts, the veteran now maintains that 
his current loss of balance is the result of concussions 
incurred during active duty.  However, while the veteran is 
competent to describe his observations, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or statement of 
etiology.  Espiritu, 2 Vet. App. at 492.  Accordingly, the 
veteran's own assertions do not constitute the required 
medical evidence of a nexus to make his claim well-grounded. 

Regarding the veteran's assertions that the 1967 VA medical 
report is mistaken insofar as it reveals him to have reported 
a 1967 concussion incurred while on the job, the Board points 
out that as a layperson the veteran is not competent to rebut 
or disagree with competent medical reports.  Id.  Further, 
the Board finds that the veteran's June 1967 account that a 
February 1967 attack led to a loss of consciousness is more 
credible than remarks made about the incident decades later.  

The 1967 correspondence from the veteran's two comrades are 
material to the extent that they reveal personal knowledge of 
the veteran's in-service injuries.  But, by their lay nature, 
they do not provide the required medical evidence of a nexus 
between these in-service injuries and the veteran's current 
loss of balance to make his claim well-grounded.  Id.

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for loss of balance. 

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
loss of balance not having been received, the appeal is 
denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

